NO. 07-03-0317-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 18, 2003



______________________________





IN RE BENJAMIN V. WRIGHT, RELATOR



_________________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Relator Benjamin V. Wright seeks a writ of mandamus ordering the County of Lubbock
 to respond to a 
nunc pro tunc
 order.  We deny the petition.		

On July 16, 2003, Relator filed with the clerk of this court a pleading entitled Application for Writ of Mandamus.  The pleading alleges that the County of Lubbock has failed to “act as requested by the Relator. . . because the Relator [sic] failed to respond to a Nunc Pro Tunc order asking to correct a time credit dispute.”  We are requested to issue a writ of mandamus directing Lubbock County to reply to the Nunc Pro Tunc order.  

In support of the petition for writ of mandamus, relator did not attach any document or record of proceedings. 

           When petition for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition a certified sworn copy of every document that is material to relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App.
 P. 52.7(a).

Relator’s petition contains only allegations.  Certified, sworn copies of the order and correspondence referenced in the petition are not attached or furnished, nor is any other document or transcript.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition for writ of mandamus is denied.





Phil Johnson

Chief Justice